Citation Nr: 1419138	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle sprain.

2.  Entitlement to a compensable disability rating for fibrocystic breast disease.

3.  Entitlement to an increased disability rating for a right deviated nasal septum, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for renal calculi with bilateral hydronephrosis, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for irritable bowel syndrome (IBS), rated as 10 percent disabling prior to October 14, 2009.

6.  Entitlement to an increased disability rating for IBS, rated as 30 percent disabling from October 14, 2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 through September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's claims for increased disability ratings and declined to reopen her claim for service connection for residuals of a left ankle sprain.  The Veteran perfected a timely appeal as to these issues.

The Veteran testified during a February 2009 video conference hearing.  A transcript of this testimony is associated with the claims file.

In February 2010, the Board determined that new and material evidence was received to reopen the Veteran's claim for service connection for residuals of a left ankle sprain.  The Board determined further that the issues of the Veteran's entitlement to service connection for residuals of left ankle strain and increased disability ratings for fibrocystic breast disease, right deviated nasal septum, renal calculi with bilateral hydronephrosis, and IBS needed to be remanded for further claims development.  

Subsequently, the RO undertook efforts to perform the development directed in the Board's remand.  During the course of this additional development, the Appeals Management Center (AMC) in Washington, D.C. issued a May 2011 rating decision which granted a higher 30 percent disability rating for IBS, effective October 14, 2009.  Notwithstanding the partial grant provided by the AMC's May 2011 rating decision, the RO presumes that the Veteran seeks the maximum possible benefit in connection with her claims. For that reason, the Board maintains jurisdiction over the issue concerning the disability ratings assigned for IBS.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of the Veteran's entitlement to service connection for residuals of a left ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's fibrocystic breast disease has been manifested by pain and tenderness; however, has not resulted in any malignancies or impairment of function.

2.  For all periods relevant to this appeal, the Veteran's right deviated nasal septum has been manifested by mild left-sided deviation of the septum that has resulted in a 0.5 centimeter wide opening of the left nasal passage and a 0.7 centimeter wide opening of the right nasal passage and some left-sided obstruction.

3.   For all periods relevant to this appeal, the Veteran's deviated nasal septum has caused chronic maxillary sinusitis that occurs approximately five to six times per year and is manifested by headaches, sinus pain, nosebleeds, purulent discharge, and post-nasal drip.

4.  For all periods relevant to this appeal, the Veteran's renal calculi with bilateral hydronephrosis has been productive of monthly kidney stones; however, has not required diet therapy, drug therapy, or invasive or non-invasive procedures.

5.  Prior to October 14, 2009, the Veteran's IBS was productive of abdominal pain, daily cycles of severe diarrhea and constipation, nausea, vomiting, malabsorption resulting in ongoing vitamin and nutrient deficiencies, weight gain; and two episodes of ischemic colitis occurring in September 2005 and March 2009.

6.  From October 14, 2009, the Veteran's IBS was manifested by abdominal pain, daily cycles of severe diarrhea and constipation, nausea, vomiting, malabsorption resulting in ongoing vitamin and nutrient deficiencies, and weight gain; but no further episodes of ischemic colitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for fibrocystic breast disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 7626 and 7627 (2013).

2.  The criteria for a disability rating in excess of 10 percent for right deviated nasal septum have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2013).

3.  The criteria for a separate 30 percent disability rating for chronic maxillary sinusitis, secondary to deviated nasal septum, have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6513 (2013).

4.  The criteria for a disability rating in excess of 10 percent for renal calculi with hydronephrosis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7508 and 7509 (2013).

5.  For the period before October 14, 2009, the criteria for a 30 percent disability rating, and no more, for IBS and ischemic colitis have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319 and 7323 (2013).

6.  For the period from October 14, 2009, the criteria for a disability rating in excess of 30 percent for IBS and ischemic colitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319 and 7323 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating June 2006 letter notified the Veteran of the information and evidence needed to substantiate her claims for increased disability ratings for deviated nasal septum, IBS, renal calculi, and fibrocystic breast disease.  Consistent with Dingess, these letters also notified the Veteran of the process by which disability ratings and effective dates are assigned.  After affording the Veteran reasonable opportunity to respond, her claims were adjudicated in the Cleveland RO's December 2006 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, claims submissions, lay statements, VA treatment records, identified and relevant private treatment records, and transcripts from her November 2007 decision review officer (DRO) hearing and February 2009 video conference hearing have been associated with the record.  As will be discussed below, the Veteran was afforded VA examinations of her deviated nasal septum, IBS, renal calculi, and fibrocystic breast disease in May 2010.  These examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's service-connected deviated nasal septum, IBS, renal calculi, and fibrocystic breast disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

As noted in the Introduction, the issues on appeal were remanded in February 2010 for further claims development.  Such development was to include:  arranging the Veteran to undergo a VA examination of her left ankle to determine the nature and etiology of any left ankle disability; arranging a VA ear, nose, and throat examination to determine the severity of her deviated nasal septum disability; arranging a VA gastrointestinal examination to determine the severity of her IBS; arranging a VA nephrology examination to determine the severity of her renal calculi; arranging a VA gynecological examination to determine the severity of her fibrocystic breast disease; and readjudicating the issues on appeal.

The Board observes that each of the examinations were performed in May 2010.  As noted by the Veteran's representative in arguments expressed in a February 2014 brief, these examinations were performed by a single VA staff general physician.  As also noted by the Veteran's representative, the examiner does not designate in his opinion a particular area of medical specialty.

In the February 2014 brief, the Veteran's representative urges the Board to remand the issues of the Veteran's entitlement to higher disability ratings for deviated nasal septum, IBS, renal calculi, and fibrocystic breast disease on the grounds that the May 2010 VA examinations of those disabilities were deficient.  In that regard, the Veteran's representative argues that the VA general physician who performed those examinations lacks the expertise to provide a qualified opinion as to the severity of those disabilities.  In the same vein, the Veteran's representative also appears to argue that, because those VA examinations were not performed by specialists in the medical fields pertinent to each disability, the post-remand development in that regard was not in accordance with the Board's remand instructions.  Thus, the Veteran's representative appears to argue that further remand to afford the Veteran VA examinations of her deviated nasal septum, IBS, renal calculi, and fibrocystic breast disease, each to be performed by a specialist in those respective fields, is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

As noted above, the Board directed in the February 2010 remand that the Veteran be afforded "an ear, nose, and throat examination," "gastrointestinal examination," "nephrology examination," and a "gynecological examination."  Although the Board clearly delineated that examinations of those natures be performed, there is no indication in the language of the remand that the Board directed specifically that the examinations be performed by a specialist in those fields.  Subject to these observations, the Board also notes that the report from the May 2010 VA examinations provides a complete, thorough, and accurate discussion of the Veteran's reported symptoms and documented medical history in the claims file.  Indeed, the examiner provides detailed recitations of the medical history for each of the disabilities being examined which are essentially consistent with the evidence and treatment shown in the record.  Moreover, the May 2010 report expresses all of the objective medical findings and opinions necessary for the Board to make all factual and legal determinations necessary for a fair and full adjudication of the issues on appeal.  Indeed, each of the examiner's opinions concerning the Veteran's deviated nasal septum, IBS, renal calculi, and fibrocystic breast disease are supported by detailed rationale and explanations that are also consistent with the evidence in the record.  Moreover, there is simply no indication in the May 2010 report or anywhere else in the record (other than the arguments raised by the Veteran's representative) of any irregularities in the conduct of the May 2010 examinations.

In all, the VA examiner's May 2010 findings and opinions were provided by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In view of the same, the Board finds that the post-remand development performed in this case substantially complied with the development actions directed by the Board in the February 2012 decision and remand.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Accordingly, the Board does not agree with the Veteran's representative's assertions that remand is necessary to afford new VA examinations of the Veteran's deviated nasal septum, IBS, renal calculi, and fibrocystic breast disease.

Overall, the Board is satisfied that the development directed in the February 2010 decision and remand has been performed, and is prepared to proceed with de novo consideration of the issues of the Veteran's entitlement to higher disability ratings for deviated nasal septum, IBS, renal calculi, and fibrocystic breast disease.

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Fibrocystic Breast Disease

Throughout the course of the appeal period, the Veteran's fibrocystic breast disease has been rated as noncompensable (zero percent disabling) pursuant to the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7699-7627.  The hyphenated diagnostic code used in this case indicates that the Veteran's fibrocystic breast disease is an unlisted disability for which specific rating criteria do not exist, and hence, has been rated by analogy under DC 7627.  Under DC 7627, a 100 percent disability rating is assigned for malignant neoplasms of the gynecological system or breast.

The Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria under DC 7628 are also applicable in this case.  Under DC 7628, benign neoplasms of the gynecological system or breast are to be rated according to impairment in function of the urinary or gynecological systems or skin.  Still other criteria for rating breast disorders are available under DC 7626 for disabilities resulting from surgery (such as excisions and mastectomies).  However, DC 7626 is not applicable in this case because the evidence does not show that the Veteran has required surgery of any kind to treat her service-connected breast disability.

In view of the foregoing, the Veteran's breast disability will be rated pursuant to the criteria under DC 7627 and 7628, as warranted by the evidence.

Records pertinent to treatment received by the Veteran prior to the relevant appeal period show that the Veteran was treated periodically for recurrent cysts in her breasts.  Nonetheless, a series of mammograms performed in May 2005 and May 2006 did not reveal any malignancies.

Still, in her April 2007 Notice of Disagreement (NOD) the Veteran alleged that she has had ongoing and worsening breast pain and "ridging" of her breasts.  During her February 2009 video conference hearing, the Veteran testified that she has had recurrent cysts in her breasts.

Despite these complaints, the VA and private treatment records do not reflect any subjective complaints, objective findings, or any treatment for her breasts until March 2010.  At that time, the Veteran underwent another mammogram at the Dublin Health Center.  This study revealed scattered fibroglandular elements, but again, no evidence of any malignancy.  There is no indication in the record of any "ridging," lumps, or other such abnormalities.

During a May 2010 VA examination, the Veteran stated that she was having recurring cysts in her breasts.  Regarding her current symptoms, she reported that she had a constant ache in her left breast without any aggravating or relieving factors.  Upon claims file review, the examiner noted a medical history that is essentially consistent with the foregoing.  A physical examination of the breasts at that time revealed slight tenderness in the lower quadrant of the left breast but was otherwise normal.  There was no evidence of discharge, redness, edema, masses, or lumps.  X-rays of the chest were normal.  Overall, the examiner concluded that there is no evidence of current active fibrocystic breast disease, and, that there is no current impairment of function related to the Veteran's reported breast tenderness.  Indeed, these findings appear to be consistent with the history reported by the Veteran and the findings noted during the examination.

The evidence in this case shows that, for all periods relevant to this appeal, the Veteran's breast disability was manifested by recurring but benign cysts in her breasts.  The evidence shows further that these cysts were productive of tenderness; however, there is no indication in the record that the Veteran's breast disability caused any impairment in her activities of daily living or occupational functioning.  Further, repeated mammograms performed over the course of the appeal period indicate that the Veteran has not had any malignant growths in her breasts.

In view of the foregoing, the Board concludes that the Veteran's breast disability is most appropriately rated pursuant to the criteria under DC 7628, which pertains to benign neoplasms of the breasts.  As noted above, this criteria provides that disabilities due to benign neoplasms be rated according to impairment in function of the urinary or gynecological systems or skin.  Here, in the absence of any demonstrated impairment of function attributable to the Veteran's breast disability, the Board concludes further that a compensable disability rating for the Veteran's breast disability is not warranted pursuant to DC 7628 for any period relevant to this appeal.

For the reasons discussed more fully below, the Board also concludes that the evidence does not warrant consideration of an extra-schedular disability rating or staged disability ratings for the Veteran's breast disability.

Overall, the evidence does not support the assignment of a compensable disability rating for the Veteran's fibrocystic breast disease.  To that extent, this appeal is denied. 38 C.F.R. §§ 4.3, 4.7.

	B.  Right Deviated Nasal Septum

For all periods relevant to this appeal, the Veteran's right deviated nasal septum has been rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.97, DC 6502.  Under that criteria, disabilities due to traumatic deviation of the nasal septum are assigned a maximum schedular 10 percent disability rating, if the disability is manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

In considering the suitability and application of the other provisions of 38 C.F.R., Parts 3 and 4, the Board observes that other criteria for rating nose disabilities of the nose are set forth under DC 6504 for disabilities resulting in scarring or loss of part of the nose.  As discussed below, however, the Veteran's deviated septum has not resulted in scarring or loss of part or all of her nose.  As such, DC 6504 is not applicable in this case.

The Board also notes that other criteria for rating disabilities due to sinusitis are available under DCs 6510 through 6514, all of which are rated in accordance with the General Rating for Formula for Sinusitis (Sinusitis Formula).  Under the Sinusitis Formula, a 10 percent disability rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is appropriate when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In a note following the General Rating Formula, an incapacitating episode is defined as one that requires bed rest and treatment by a physician.  To the extent that the evidence demonstrates that the Veteran has had sinusitis attributable to her service-connected deviated nasal septum disability, the Board will consider assigning a separate disability rating for sinusitis, to be awarded in addition to any disability rating assigned for the deviated nasal septum under DC 6502.  See, 38 C.F.R. § 4.96; Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Mindful of the foregoing, the Board turns to the evidence pertinent to the Veteran's deviated nasal septum.  During private treatment at Max Sports Medicine Institute in January 2006, the Veteran complained of nasal congestion and drainage that had been ongoing for the past three or four weeks.  She also reported that she was having sinus pressure over the maxillary and frontal sinuses and headaches.  An examination at that time revealed mild tenderness over the maxillary and frontal sinuses.  The nasal mucosa was red and edematous with purulent discharge.  Based upon the Veteran's complaints and objective findings from the examination, the Veteran was diagnosed with acute sinusitis.

In March 2006, the Veteran returned, complaining of intermittent but increasingly more frequent nosebleeds.  She also complained that her nose was constantly running.  Consistent with the Veteran's complaints, an examination of the nose revealed friable nasal mucosa and bleeding areas.  She was diagnosed with rhinitis and epistaxis.

The following month, in April 2006, the Veteran returned to Max Sports Medicine Institute, complaining of chronic nasal congestion, drainage, sinus pressure, headaches, and minimally productive coughing.  Notably, a physical examination revealed that the Veteran's septum was midline.  The maxillary and frontal sinuses were tender to palpation.  A CT study of the sinuses revealed findings consistent with chronic sinusitis in the maxillary and ethnoid sinuses with polyp.  The Veteran was diagnosed again with acute sinusitis.

An examination performed at Ohio ENT Surgeons in May 2006 revealed again that the Veteran's septum was fairly close to midline.  Inferior turbinates were hypertrophic and obstructed.  A rhinoscopy revealed thickened inflamed tissue in the middle meatus bilaterally.  The Veteran was diagnosed at that time with inferior turbinate hypertrophy; chronic maxillary and ethmoid sinusitis with small mucous retention cysts; and hyperossification in the ethmoids bilaterally.

In October 2006, the Veteran returned to Max Sports Medicine Institute with complaints of breathing problems which she felt were due to her allergies and asthma.  She denied having any major flare-ups or hospital visits due to her breathing problems.  A physical examination revealed nasal congestion and post-nasal drip.  Later that month, the Veteran underwent endoscopic sinus surgery for bilateral revision ethmoidectomy; revision maxillary antrostomy with mucous membrane removal and revision; sinusotomy revision with control of chronic frontal sinusitis; and bilateral sphenoidectomy with mucous membrane removal to correct refractory sinusitis.

In her April 2007 NOD that she had a history of multiple sinus surgeries and that she was currently unable to breathe through her nose.  She also reported that she had a hole between the two sides of her septum and that she was having repeated sinus infections.

During an October 2007 visit to Ohio ENT Surgeons, the Veteran continued to report ongoing episodes of sinusitis which were previously treated with three courses of antibiotics.  She stated that she was able to tell that an episode of sinusitis was coming on because she had increased thickening and production of mucous through her nose.  Indeed, she stated during the October 2007 treatment that she felt as though a sinus infection was coming on.  A physical examination performed at that time revealed mild congestion with thick mucus along the posterior pharyngeal wall that was greenish in color.  Once again, the Veteran was diagnosed with developing sinusitis on top of a significant chronic refractory and chronic sinusitis.

During January 2008 treatment at Max Sports Medicine Institute, the Veteran continued to report symptoms of nasal congestion, clear drainage, headaches, earaches, sore throat, and cough that had been present for the past 10 days.  An ear, nose, and throat examination revealed again that the septum was midline.  However, left maxillary and frontal sinuses were tender to palpation.  Nasal mucosa was again red and edematous with scant purulent discharge.  Once again, the Veteran was diagnosed with sinusitis.

During follow-up treatment in March 2008, the Veteran reported having nasal congestion with yellowish drainage, nonproductive cough, sinus pressure and headaches, sore throat, and low grade fever with chills and sweats.  An examination at that time revealed similar findings to those noted during her previous January 2008 visit.  The Veteran was diagnosed with another episode of sinusitis.

During her February 2009 hearing, the Veteran testified that she was having frequent nosebleeds and sinus infections.

During her May 2010 VA examination, the Veteran reported constant left-sided nasal drainage and obstruction, with occasional nosebleeds that occurred three or four times per week.  Consistent with the previous treatment records, she stated that she had repeated episodes of sinusitis marked by thick and purulent discharge, postnasal drip, headaches, and sinus pain.  She reported that these episodes occurred five or six times per year and required antibiotic therapy.  She stated that she was prescribed bed rest during the initial episodes and stated that these episodes of sinusitis were incapacitating over the first two days of onset.  She denied being on oxygen or a respirator and also denied having any recent hospitalization or surgical intervention.  Overall, she reported that she missed six or seven days of work per year due to her sinusitis.

An examination of the ears, nose, and throat revealed mild left-sided nasal septum deviation with left-sided obstruction.  The nasal opening was 0.5 centimeters wide on the left and 0.7 centimeters wide on the right.  No hypertrophic turbinates were seen.  Blood clots were noted in the superior angle of the left nares.  Left-sided maxillary tenderness was also observed during the examination.  There was no evidence of postnasal drip or abnormalities of the soft palate.  X-rays of the sinuses were normal and interpreted as being without evidence of deviation of the nasal septum, despite findings of a slight deviation during the physical examination.  Overall, the examiner opined that the Veteran's deviated septum was manifested by bleeding and obstruction.  He opined further that the Veteran's recurrent sinus infections were attributable to her deviated nasal septum.

A CT study performed later in May 2010 revealed a minimal leftward nasal septal deviation.

Regarding the Veteran's service-connected deviated nasal septum, the Board concludes that the Veteran is not entitled to a disability rating higher than 10 percent.  In that regard, the evidence shows that the Veteran's disability has been manifested by only mild left-sided nasal septum deviation, seen during repeated private examinations and during the May 2010 VA examination.  Indeed, as noted during the examination, the nasal septum deviation has resulted in some obstruction; however, measurements of the nasal passages showed a 0.5 centimeter wide opening on the left side versus a 0.7 centimeter opening on the right.  Despite the same, the Veteran currently receives a 10 percent disability rating under DC 6502, which as noted above, is the maximum schedular disability rating under those criteria.  As noted above, other rating criteria for various nose-related and nasal disabilities are available; however, the symptoms shown in the evidence does not warrant application of those rating criteria.

The evidence shows, however, that the Veteran has experienced recurrent episodes of sinusitis which, the Veteran reported during her May 2010 VA examination, occur five or six times per year.  Consistent with the reported history, the treatment records show that the Veteran experienced five or six episode of sinusitis during the 2006 calendar year, with subsequent recurring episodes.  These episodes of sinusitis are manifested by headaches, sinus pain, recurrent nosebleeds, discharge, and postnasal drip.  Notably, the Veteran reported that the onset of each episode of sinusitis was typically marked by two days of bedrest with the Veteran being able to return to her normal level of function thereafter.  The treatment records do not reflect any prescribed bedrest or note any periods of incapacitation; nonetheless, the Board finds that the Veteran's assertions concerning bedrest are credible.  In view of the foregoing, the Board concludes that the Veteran is entitled to a separate 30 percent disability rating for sinusitis, pursuant to DC 6513 (maxillary sinusitis) and the Sinusitis Formula.

For the reasons discussed more fully below, the Board also concludes that the evidence does not warrant consideration of an extra-schedular disability rating or staged disability ratings for the Veteran's deviated nasal septum.

Overall, the evidence does not support the assignment of a compensable disability rating for the Veteran's deviated nasal septum.  To that extent, this appeal is denied.  The evidence does, however, support the award of a 30 percent disability rating for chronic maxillary and ethmoid sinusitis, secondary to deviated nasal septum.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

	C.  Renal Calculi with Hydronephrosis

For all periods relevant to this appeal, the Veteran's renal calculi with hydronephrosis has been rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.115b, DC 7508-7509.  In assigning hyphenated DCs, the number assigned to the residual condition on the basis of which the rating is determined will generally represent injuries or illnesses.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).

Here, DC 7508, which applies to nephrolithiasis, provides that all disabilities rated under that code are to be rated as hydronephrosis under DC 7509; except for recurrent stone formation requiring one or more of the following:  diet therapy, drug therapy, or invasive r non-invasive procedure more than twice a year.  Such disabilities are rated as 30 percent disabling under DC 7508.

Under DC 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, and there is no infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required.  A maximum schedular 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.

In again considering the suitability and application of the other provisions of 38 C.F.R., Parts 3 and 4, the Board notes that DCs 7500 through 7505, 7507, and 7530 through 7542.  Still other criteria for various types of genitourinary, voiding dysfunction, and neoplasms of the genitourinary system are provided under DCs 7510 through 7512, 7515 through 7525, and 7527 through 7529.  However, as discussed below, the evidence does not show that the Veteran's disability has resulted in any of the symptoms or manifestations upon which those criteria are based.  Accordingly, those criteria are not applicable here.

In her April 2007 NOD, the Veteran reported that she was experiencing frequent kidney stones and that she experienced swelling in her hands, feet, and ankles due to periodic hydronephrosis.

During October 2007 treatment at the Ohio State University Medical Center, the Veteran reported that she passed approximately two kidney stones per year.  In March 2008, she returned for a nephrology assessment for complaints of ongoing kidney stones and suspected Bartter Syndrome.  At that time, the Veteran denied having any renal colic, hematuria, or dysuria since her previous visit.  Laboratory testing performed at that time was not consistent with Bartter Syndrome, hypokalemia, or hypocalcemia.

In her October 2008 substantive appeal, the Veteran alleged that she had a "tubular defect" which was affecting the acidity of her urine.  She also continued to report ongoing kidney stones.  Curiously, she asserted that "unusual substances" in her urine were causing her to experience muscle problems.

During her February 2009 video conference hearing, the Veteran acknowledged that she has never required catheterization, but continued to report small kidney stones.  She testified further that her kidney stones sometimes became lodged in her kidney, resulting damage to her kidney.

During her March 2010 VA examination, the Veteran stated that, over the years, she has continued to see renal stones occurring once per month.  She also reported low back rated as a seven out of 10 in severity which was sometimes relieved after passing a kidney stone.  She also reported that upon waking, she would occasionally pass a stone and see blood in her urine.  The Veteran denied having symptoms of lethargy or weight loss.  She stated that she urinates two or three times during the day and once at night.  She reported that she had stress incontinence, but denied requiring an absorbent pad.  Regarding her current symptoms, the Veteran reported that she continued to have monthly kidney stones, but denied having any urinary tract infections for the past several months.  According to the Veteran, she most recently passed a calculus in March 2009 and did not seek treatment at that time.  She denied any prior hospitalizations for her kidney stones and having any issues with her activities of daily living in relation to her kidney stones.

Upon review of the claims file, the examiner noted a medical history which is essentially consistent with that noted above.  A physical examination performed at that time revealed that the Veteran weighed 345 pounds and had decreased bowel sounds, but was otherwise normal.  Overall, the examiner concluded that the Veteran does not have current hydronephrosis; however, was passing kidney stones once per month.  The examiner noted that, per history, the Veteran did have episodes of colic of unspecified frequency, but that the Veteran did not require catheter drainage or treatment of impaired kidney function at any time in the past 12 months.

Overall, the relevant evidence shows that the Veteran has had a history of colic; however, has not experienced hydronephrosis at any time during the appeal period.  Indeed, to the extent that the Veteran has had hydronephrosis and colic attacks in the past, she has denied ever requiring catheterization.  In view of the same, the Veteran's symptomatology associated with her renal disability does not meet the criteria for a disability rating higher than 10 percent under DC 7509.

The evidence does show that the Veteran has had recurring kidney stones which occur approximately once per month.  Notwithstanding the occurrence of these recurring kidney stones, the evidence does not indicate that they have required diet therapy, drug therapy, or invasive or non-invasive procedures at least twice a year.  Given the same, the Veteran's symptomatology also does not meet the criteria for the assignment of the 30 percent disability rating provided under DC 7508.

For the reasons discussed more fully below, the Board also concludes that the evidence does not warrant consideration of an extra-schedular disability rating or staged disability ratings for the Veteran's renal disability.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's renal calculi with bilateral hydronephrosis.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	D.  IBS

At all times relevant to this appeal, the Veteran's IBS has been rated in accordance with the criteria under 38 C.F.R. § 4.114, DC 7319.  As discussed previously, a 10 percent disability rating was assigned pursuant to that criteria prior to October 14, 2009.  A 30 percent disability rating was assigned for the period from October 14, 2009.

Under DC 7319, which pertains specifically to disabilities due to IBS, a 10 percent disability rating is assigned for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is warranted for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

As noted by the Veteran's representative in a February 2014 brief, other applicable rating criteria are available under DC 7323, which contemplates disabilities due to ulcerative colitis.  Under DC 7323, a 10 percent disability rating is assigned for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe impairment, with frequent exacerbations.  A 60 percent disability rating is appropriate for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  A 100 percent disability rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Under 38 C.F.R. § 4.114, ratings provided under DCs 7301 through 7329, 7331, 7342, and 7345 through 7348 are not to be combined with each other.  Rather, a single rating is to be assigned under the DC which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Subject to the foregoing, the Board turns to the pertinent evidence.  In October 2005, the Veteran sought private treatment at Ohio Gastroenterology Group for complaints of heartburn, diarrhea, and vomiting.  September 2005 sigmoidoscopy and upper endoscopy studies were reviewed and interpreted as showing erosive esophagitis.  A colonoscopy revealed probable ischemic colitis.  In November 2005, the Veteran returned reporting improvement in her reflux symptoms, with occasional symptoms occurring once every three days but ongoing intermittent diarrhea.

A CT study of the abdomen performed in September 2006 did not reveal any evidence of an acute process or other findings to explain complaints of right upper quadrant abdominal pain.  However, probable tiny renal cysts and colonic diverticulosis was observed.

During October 2006 private treatment with Dr. D.D. of Max Sports Medicine Institute, the Veteran reported ongoing issues related to stomach pain and nausea.  However, she denied having any change in her bowel movements, burning or change in her stomach, weight loss, or change in her diet.  An abdominal examination was normal.

That same month, the Veteran was also seen at Ohio Gastroenterology Group for her ongoing stomach complaints.  An upper endoscopy revealed reflux esophagitis and a large hiatal hernia.  A letter from Dr. V.J.J. of Ohio Gastroenterology Group, also dated October 2006, states that he had been following the Veteran for multiple problems IBS-related problems that had been worsening over the years.  In that regard, Dr. V.J.J. noted symptoms of pain and periodic vomiting of blood and possible fecal matter.  He also noted that the Veteran had frequent episodes of nausea and excessive gas.  Consistent with the foregoing, he also noted a history of GERD symptoms, reflux esophagitis, and a large hiatal hernia.  In November 2006, the Veteran returned, complaining of ongoing and chronic diarrhea.  A colonoscopy was normal and a biopsy of a tissue sample taken from the right colon was also normal.

In February 2007, the Veteran returned to Ohio Gastroenterology Group with complaints of abdominal pain, cramping, and variation in her bowel habits.  In that regard, she reported that she was having only one or two bowel movements per day (which was reportedly less than usual) and that she was required to strain more.  She stated that subsequent to those episodes, she had cycles of explosive diarrhea.  A physical examination revealed generalized abdominal tenderness, but no other abnormalities.  A CT scan revealed colonic diverticulosis.  Based upon the foregoing, the Veteran was diagnosed with abdominal pain, diverticulosis, and questionable IBS.

In March 2007, the Veteran underwent an upper gastrointestinal barium examination at Riverside Methodist Hospital.  This study confirmed the presence of a small hiatal hernia which was believed to be attributable to the Veteran's vomiting and IBS.  Notably, the Veteran continued to report diarrhea, constipation, vomiting, and dysphagia during the study.

In an April 2007 letter, Dr. V.J.J. continued to opine that the Veteran's IBS had worsened over the past several years and was manifested by severe cramping, diarrhea, constipation, nausea, and vomiting.  He also noted a history of hemorrhoids, rectal bleeding, gastroesophageal reflux disease (GERD), ischemic colitis, and a large hiatal hernia.  It is unclear, however, as to whether Dr. V.J.J. was attributing those manifestations to the Veteran's IBS.

In her April 2007 NOD, the Veteran asserted that she experienced worsening symptoms which included rectal bleeding, chronic and explosive diarrhea, hypokalemia, hypocalcemia, regular and severe vomiting, blood in her vomit, and uncontrolled heartburn.  She alleged further that frequent vomiting has resulted in a hernia that required surgical intervention and that she also experiences reflux problems.  She also alleged that her body was not absorbing nutrients from food and that she required supplements.

In July 2007, the Veteran sought VA treatment for the first time for her ongoing gastrointestinal problems.  At that time, she continued to report intermittent abdominal discomfort and bloating; however, denied having any nausea or vomiting at that time.  An abdominal examination was normal.

During her November 2007 DRO hearing, the Veteran reported ongoing diarrhea, constipation, and a previous episode of ischemic colitis.  Laboratory testing performed also that month by Dr. S.R.M. revealed that the Veteran was Vitamin D deficient.  No opinion was given, however, as to the cause of the deficiency.

In her October 2008 substantive appeal, the Veteran reported ongoing vomiting and "bowel emergencies."  In that regard, she reported that she was constantly having bowel movements and alleged further that this was impacting her ability to work.

During her February 2009 video conference hearing, the Veteran continued to report symptoms of nausea, daily vomiting, diarrhea, constipation, rectal bleeding, Vitamin D deficiency, calcium and potassium deficiency, and weight gain to 340 pounds.  She testified further that her body's inability to absorb nutrients caused her to have food cravings, which in turn, led her to gain weight.  Regarding bowel function, she testified that she needed to be aware of where restrooms were located because of ongoing diarrhea and stated again that she had a previous episode of ischemic colitis due to being unable to relieve herself.

During VA treatment from January through March of 2009, the Veteran continued to report lower quadrant abdominal pain that was relieved by bowel movements.  Concerning bowel function, she reported rapid cycling of diarrhea and constipation which occurred on a daily basis.  She stated that there was no correlation between food intake and her diarrhea.  She reported that she occasionally saw specks of blood in her stool.  A physical examination revealed decreased bowel sounds and mild epigastric pain on palpation.  Endoscopy performed in March 2009 revealed 
mild diverticulosis and mild ischemic colitis.

In an April 2009 statement, the Veteran stated that she was contemplating surgery to remove a portion of her large intestine.  She also continued to allege that ongoing reflux problems were attributable to her IBS and also continued to report malabsorption of vitamins and nutrients including Vitamin D, potassium, and calcium.

During VA treatment in July 2009, the Veteran reported two episodes of bloody stool the day before.  She denied having any cramps or dehydration preceding these episodes.

In October 2009, the Veteran reported daily diarrhea spells.  The treating VA physician opined that the Veteran's severe diarrhea spells may be contributing to cause her hypokalemia.  The VA physician opined further that the Veteran had malabsorption (including Vitamin D deficiency, hypokalemia, and hypocalcemia) over the years, due to nausea, vomiting, and rapid small bowel transit.  She noted that the Veteran's rapid gastric emptying caused her to be hungry and that this in turn caused the Veteran to experience weight gain.  However, no opinion was given as to whether other gastrointestinal problems, including tachygastria, GERD, diverticular disease, and hiatal hernia were related to IBS.  During a physical examination, the Veteran weighed 354 pounds.  An examination of the abdomen indicated decreased bowel sounds but no other abnormal findings.

During the May 2010 VA examination, the Veteran reported that she had gained approximately 200 pounds over the last 10 years.  She also reported daily nausea, occasional vomiting, constipation alternating with diarrhea during the day, and a history of diagnosed GERD, dysmotility, hypokalemia, hypocalcemia, episodes of ischemic colitis, and malabsorption.  The Veteran also reported constant abdominal pain and cramping and that she had missed 30 days of work secondary to her IBS over the past year.  She stated that she was able to perform her activities of daily living, but that she felt generalized weakness and had to be held in the shower.  She denied any history of surgery or hospitalization over the past two years.

Physical examination revealed that the Veteran weighed 345 pounds.  Bowel sounds in the abdomen were decreased, but otherwise, the physical examination was within normal limits.  Urinalysis and blood tests were performed and also did not indicate any abnormalities.  A full gastrointestinal laboratory workup was not performed after consultation with the Veteran's treating clinician on the basis that the Veteran had a history of extensive gastrointestinal workup and had planned gastrointestinal surgery in June 2010.  X-rays of the abdomen were normal.  The examiner opined that the Veteran's IBS was productive of severe symptoms which included diarrhea alternating with constipation and constant abdominal stress.  The examiner opined further that the Veteran's ischemic colitis, hypokalemia, and malabsorption were all attributable to IBS; however, concluded that the Veteran's dysmotility and hiatal hernia are not related to IBS.

A June 2010 letter from Dr. D.D. of Max Sports Medicine Institute expressed that he has followed the Veteran for many years for IBS, and that the Veteran has had a history of difficulty with absorption, resulting in vitamin deficiency and electrolyte imbalances.  He stated, however, that her condition is currently under good control.

For the period before October 14, 2009, the evidence shows that the Veteran was reporting alternating cycles of constipation and "explosive diarrhea" and essentially constant abdominal pain and cramping as early as her February 2007 private treatment at Ohio Gastroenterology Group.  Other symptoms which have been present throughout the appeal period include nausea; vomiting; malabsorption resulting in deficiencies of Vitamin D, potassium, and calcium; and significant weight gain attributable to increased hunger due to malabsorption of nutrients.  Thus, the evidence indicates that the Veteran would be entitled to a disability rating of 30 percent for IBS, pursuant to DC 7319, as early as February 9, 2007 (the date of the aforementioned treatment at Ohio Gastroenterology Group).

The Board also notes, however, that the Veteran's IBS was also productive of two episodes of ischemic colitis, with the first such episode being diagnosed during private treatment at Ohio Gastroenterology Group in September 2005.  As noted above, the second and more recent episode of ischemic colitis was observed in a March 2009 endoscopy.  In view of the same, the evidence indicates that the Veteran has had moderately and frequently exacerbated severe colitis; and thus, also meets the criteria for a 30 percent disability rating under DC 7323.  The Board also concludes, however, that the criteria for the next higher disability rating of 60 percent under DC 7323 are not met because the Veteran has not been shown to have numerous episodes of colitis a year.  Similarly, the Veteran's colitis also does not meet the criteria for a full 100 percent disability rating under DC 7323 because the evidence does not show that such episodes have been pronounced or manifested by marked malnutrition, general debility, or serious complications such as liver abscesses.  Indeed, in terms of debility, as reported by the Veteran during her Board hearing and her May 2010 VA examination, the Veteran has been able to maintain her employment with the federal government at the Defense Training Center while maintaining independence in nearly all of her activities of daily living.

As noted above, the provisions under 38 C.F.R. § 4.114 do not permit separate disability ratings for the same disability under DCs 7301 through 7329, 7331, 7342, and 7345 through 7348.  Subject to the same, the Board observes that the greater benefit to the Veteran would be to rate her IBS pursuant to DC 7323, based upon the manifestations of the Veteran's colitis, which have been shown as itself being a manifestation of her IBS.  In that regard, although application of both DC 7319 and 7323 would yield the assignment of a 30 percent disability rating, rating the Veteran's disability based upon colitis and in accordance with DC 7323 would permit a 30 percent disability rating to be fixed over the entire appeal period, as the evidence indicates that the Veteran's ischemic colitis has been present over that time.  Accordingly, the Board concludes that the Veteran's symptomatology associated with her service-connected IBS does meet the criteria for a 30 percent disability rating, and no more, pursuant to DC 7323, prior to October 14, 2009.

For the period from October 14, 2009, the evidence shows that the Veteran's IBS has continued to be manifested by abdominal pain, daily cycles of severe diarrhea and constipation, nausea, vomiting, malabsorption resulting in ongoing vitamin and nutrient deficiencies, and weight gain.  As discussed, such manifestations warrant a maximum schedular 30 percent disability rating under DC 7319.  Further, the evidence does not show that the Veteran has experienced any episodes of colitis since her March 2009 endoscopy.  Indeed, to the extent that the Veteran has had two episodes of colitis since September 2005, such has already been contemplated in awarding a 30 percent disability rating for the period before October 14, 2009.  In the absence of other episodes of colitis in the period since October 14, 2009, however, the Board concludes that the Veteran does not meet the criteria for a disability rating higher than 30 percent under DC 7323, for the period from October 14, 2009.

Once again, for the reasons discussed more below, the Board also concludes that the evidence does not warrant consideration of an extra-schedular disability rating or further  staged disability ratings for the Veteran's IBS and associated colitis.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for IBS prior to September 26, 2005; however, does support the assignment of an increased disability rating of 30 percent, for the period before October 14, 2009.  To that extent, this appeal is granted.  Also, the evidence does not support the assignment of a disability rating higher than 30 percent for the Veteran's IBS for any period after October 14, 2009.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



	E.  Other Considerations

In considering the applicability of the other various provisions of Title 38 Code of Federal Regulations, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the Board finds that the record does not show that the Veteran's fibrocystic breast disease, deviated nasal septum, renal calculi with bilateral hydronephrosis, and IBS with ischemic colitis are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. §3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the Veteran's aforementioned disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology that are attributable to the Veteran's disabilities.  As discussed above, higher ratings are available for each disability at issue under potentially applicable diagnostic codes; however, none of these disabilities have been productive of the manifestations necessary to warrant higher ratings under the applicable rating criteria.  In view of the foregoing, it cannot be said that the available schedular ratings are inadequate for rating the Veteran's IBS and colitis.  With respect to her fibrocystic breast disease, deviated nasal septum, and renal calculi, the evidence simply does not suggest that the Veteran has been impacted to a degree outside or beyond that already contemplated by the assigned disability ratings.

Based on the foregoing, the Board finds that the requirements for an extra-schedular disability rating for the Veteran's service-connected fibrocystic breast disease, deviated nasal septum, renal calculi with bilateral hydronephrosis, and IBS with ischemic colitis, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination for each disability considered here, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings in this case.



ORDER

Entitlement to a compensable disability rating for fibrocystic breast disease is denied.

Entitlement to an increased disability rating for a right deviated nasal septum, currently rated as 10 percent disabling, is denied.

Entitlement to a separate disability rating of 30 percent for chronic maxillary sinusitis, secondary to deviated nasal septum, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased disability rating for renal calculi with bilateral hydronephrosis, currently rated as 10 percent disabling, is denied.

Entitlement to an increased disability rating of 30 percent for IBS and ischemic colitis is granted for the period before October 14, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased disability rating for IBS, rated as 30 percent disabling from October 14, 2009, is denied.


REMAND

Regarding the Veteran's claim for service connection for residuals of a left ankle sprain, the Veteran has alleged that she has experienced chronic left knee pain and instability which dates back to an in-service left ankle injury sustained in 1982.  Consistent with the Veteran's assertions, service treatment records show that the Veteran did sprain her left ankle during service in November 1982.  These records show that she was discharged from initial treatment on crutches, and, that she was placed on temporary physical profile with restrictions that she walk and bear weight only as tolerated.

Post-service treatment records show that the Veteran was not treated for ankle complaints until August 1987, at which time, she was treated for left ankle pain sustained after she twisted her ankle while jogging.  Subsequent private and VA treatment records show that the Veteran has been followed for ongoing complaints of left ankle pain and instability, as well as other left foot conditions which include plantar fasciitis, posterior tibialis tendonitis, tenosynovitis, and Achilles tendonitis.  Indeed, the Veteran underwent a tenosynovectomy in August 2005.

Since the 2005 surgery, the Veteran has reported ongoing left ankle and foot pain and instability.  A July 2006 letter from the Veteran's private orthopedist, Dr. T.H.L., expressed the opinion that the Veteran's ongoing left foot and ankle problems are related to her initial in-service 1982 injury.  As rationale, Dr. T.H.L. notes that the Veteran did not have ankle problems prior to her enlistment into service; however, apparently by report, has had ongoing lower left extremity problems since her separation from service.  Similarly, an August 2007 letter from Dr. D.D. of Max Sports Medicine Institute states that the Veteran's records were reviewed and expresses the opinion that the veteran's chronic left ankle weakness and instability have existed since her original in-service injury.

In May 2010, the Veteran underwent a VA examination of her left ankle.  At that time, the Veteran reiterated that she has had residual weakness in her left ankle since her 1982 in-service injury.  On examination, the VA examiner diagnosed a left ankle sprain.  The examiner then opined that the Veteran's left ankle instability and tendon damage was not related to her in-service injury.  As rationale, the examiner noted that the Veteran did not seek treatment for her left ankle at any time between 1982 and 1994.  In a May 2011 addendum, the examiner elaborated that the absence of treatment from 1982 through 1994 was significant because it indicated that the Veteran's current left ankle symptoms did not begin until several years after her discharge from service.

Notwithstanding the foregoing opinion, the Board notes that the VA examiner curiously did not offer an opinion as to whether the left ankle sprain diagnosed during the examination was itself related to the Veteran's active duty service.  Also, the Board notes that the examiner does not address or appear to consider the Veteran's lay assertion that she experienced chronic instability dating back to her 1982 in-service injury.  Finally, the Board also observes that the VA examiner did not address or consider the contrary opinions given in July 2006 by Dr. T.H.L. and in August 2007 by Dr. D.D., and discuss what impact these contrary opinions had on his own diagnosis and negative opinion.  In the absence of any discussion addressing the points outlined above, the VA examiner's May 2010 opinion as to the Veteran's left ankle is incomplete and does not permit the Board to make a finding as to whether the Veteran's current left ankle disability is related to her active duty service.  For this reason, the Veteran should be arranged to undergo a new VA examination of her left ankle to determine the nature and etiology of her claimed left ankle disability.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for her left ankle since May 2010.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for residuals of a left ankle sprain.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of her left ankle and to obtain records for any treatment received by the Veteran for her left ankle since May 2010.  The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA treatment providers who have treated her ankle since May 2010.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of her claimed left ankle disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner, to include any necessary radiological studies, should be performed. 

The examiner should provide a diagnosis pertinent to the claimed left ankle disability and provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the diagnosed disability was sustained during service, or is related to an injury or illness sustained during service, to include the Veteran's November 1982 in-service left ankle sprain.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  In particular, the examiner should address the Veteran's lay assertions that she has experienced ongoing and residual instability and weakness in her left ankle since her in-service injury and the favorable opinions provided in in July 2006 by Dr. T.H.L. and in August 2007 by Dr. D.D., and provide a discussion as to how that evidence impacts the examiner's own diagnosis and opinions.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4. If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for residuals of a left ankle sprain should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


